DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment filed 11/29/2021 has been entered.  Claims 1-15 and 23-29 are pending, claims 4-6 and 9-15 have been withdrawn from consideration and claims 1-3, 7, 8, and 23-29 are currently under consideration for patentability under 37 CFR 1.104.  New rejection to claims 1 and 25 and response to arguments found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 23, 25, 26, and 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Itai (U.S. 2013/0137926) in view of Yamaguchi (U.S. 2011/0237915) and Popovic (WO 2012/035492).
With respect to claim 1, Itai teaches a system for visualizing internal anatomy of an anatomical target, the system comprising:
an imaging device (31) configured to collect real-time images of an anatomical target (para [0038]);

an image processing module (8) configured to generate an overlay (Q1) registered to the real-time images (para [0053]), wherein the overlay displays the at least one blood vessel below the surface of the anatomical target not visible in the real-time images (FIG. 4 for example); and
a display device (84) configured to concurrently display the real-time images and the overlay (para [0057]).
However, Itai does not teach indicating a depth of the at least one blood vessel below the surface of the anatomical target.  Itai further does not teach an image guidance processor.
With respect to claim 1, Yamaguchi teaches a system for visualizing internal anatomy of an anatomical target, the system comprising:
an image processing module configured to generate an overlay registered to the real-time images, wherein the overlay displays at least one blood vessel below the surface of the anatomical target not visible in the real-time images and indicates a depth of the at least one blood vessel below the surface of the anatomical target (para [0069]), and wherein the depth in the overlay indicates a depth of a portion of the at least one blood vessel located beneath the imaging device (para [0069]).
With respect to claim 1, Popovic teaches an image guidance processor configured to guide the imaging device along the anatomical target (9:1-10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the system of Itai to utilize the depth indication as taught by Yamaguchi in order to clearly distinguish between shallow, middle, and deep blood vessels (para [0069] of Yamaguchi).

With respect to claim 2, Yamaguchi teaches the depth of the at least one blood vessel bleow the surface is indicated by one of color, texture, or size of the at least one blood vessel rendered in the overlay (para [0069]).
With respect to claim 7, Popovic teaches an image guidance module configured to robotically guide the imaging device along a path corresponding to the structure below the surface of the anatomical target (9:1-10).
With respect to claim 23, Itai teaches the anatomical target is an organ in a subject (large intestine, para [0051] for example.
With respect to claim 25, Itai teaches a system for visualizing internal anatomy of an anatomical target, the system comprising:
an imaging device configured to collect real-time images of an anatomical target;
at least one processor (8); 
at least one non-transitory memory (82) configured to store instructions (para [0049]), that, when executed by the at least one processor, cause the at least one processor to:
generate a three-dimensional model (V, para [0052]) from pre-operative images or intra-operative images (para [0043]), including images of at least one blood vessel in the anatomical target, positioned below a surface of the anatomical target, such that the at least one blood vessel is not visible in the real-time images from the imaging device (see FIG. 4 E1 for example); and
generate an overlay (Q1) registered to the real-time images (para [0053]), wherein the overlay displays the at least one blood vessel below the surface of the anatomical target not visible in the real time images (FIG. 4 for example); and

However, Itai does not teach indicating a depth of the at least one blood vessel below the surface of the anatomical target.
With respect to claim 25, Yamaguchi teaches a system for visualizing internal anatomy of an anatomical target, the system comprising:
generating an overlay registered to the real-time images, wherein the overlay displays at least one blood vessel below the surface of the anatomical target not visible in the real-time images and indicates a depth of the at least one blood vessel below the surface of the anatomical target (para [0069]) and wherein the depth in the overlay indicates a depth of a portion of the at least one blood vessel located beneath the imaging device (para [0069]).
With respect to claim 25, Popovic teaches an image guidance module configured to guide the imaging device along the anatomical target (9:1-10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the system of Itai to utilize the depth indication as taught by Yamaguchi in order to clearly distinguish between shallow, middle, and deep blood vessels (para [0069] of Yamaguchi).
Further it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the system of Itai to utilize the robotic guidance as taught by Popovic in order prevent issues that cause handling errors, prolonging the surgery, or causing misidentification of in vivo structures (2:13-14 of Popovic)
With respect to claim 26, Yamaguchi teaches the depth of the at least one blood vessel bleow the surface is indicated by one of color, texture, or size of the at least one blood vessel rendered in the overlay (para [0069]).
With respect to claim 28 Popovic teaches an image guidance module configured to robotically guide the imaging device along a path corresponding to the structure below the surface of the anatomical target (9:1-10).

Claims 3 and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Itai (U.S. 2013/0137926) in view of Yamaguchi (U.S. 2011/0237915) and Popovic (WO 2012/035492) as applied to claims 1 and 25 above and further in view of Higgins et al. (U.S. 2009/0156895).
Itai in view of Yamaguchi teaches indicating the depth of structures below the surface.  However, Itai in view of Yamaguchi does not teach the distance to the structure is indicated by a color gradient where color intensity is proportional to depth.
With respect to claims 3 and 27, Higgins et al. teaches the distance to the structure is indicated by a color gradient where color intensity is proportional to depth (para [0114]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to utilize the color gradient indication of Higgins et al. in the system of Itai in view of Yamaguchi in order to provide the user with additional cues that convey obstacle locations and ROI depths of sample so that the physician can freely navigate in the virtual world, perceiving the depth of sample and possible obstacle locations at any pose orientation (para [0115] of Higgins et al.).

Claims 8 and 29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Itai (U.S. 2013/0137926) in view of Yamaguchi (U.S. 2011/0237915) and Popovic (WO 2012/035492) as applied to claims 1 and 25 above and further in view of Lee et al. (U.S. 2015/0141814).
Itai in view of Yamaguchi teaches a system as set forth above.  However, Itai in view of Yamaguchi does not teach generating a virtual image to show an internal view of the at least one blood vessel.
With respect to claim 8, Lee et al. teaches a system for visualizing internal anatomy of an anatomical target comprising a visualization feature configured to generate a virtual image showing an internal view of at least one blood vessel at a selected position on the at least one blood vessel (FIG. 8B).
With respect to claim 29, Lee et al. teaches a system for visualizing internal anatomy of an anatomical target comprising generating a virtual image showing an internal view of at least one blood vessel at a selected position on the at least one blood vessel (FIG. 8B).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Itai to include the visualization showing an internal view of the blood vessel as taught by Lee et al. in order to provide a means of accurately measuring the degree of stenosis in a body lumen (para [0003] of Lee et al.).

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Yamaguchi’s depth image does not indicate “depth of a portion of the at least one blood vessel located beneath the guided imaging device,” (original emphasis) this is not persuasive.  Applicant provides no further arguments or evidence to support the assertion.  It appears Applicant is arguing Yamaguchi does not teach a guided imaging device.  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Popovic et al. is being relied upon to teach an image guidance processor/module.  Itai modified by Yamaguchi and Popovic et al. in the manner set forth above would result in indicating ““depth of a portion of the at least one blood vessel located beneath the guided imaging device,” as required by the claim.
In response to Applicant’s argument that Popovic does not teach an overlay indicating depth of apportion of the at least one blood vessel located beneath the guided imaging device, it is noted that Popovic is not relied upon to teach the limitation of “an overlay indicating depth of apportion of the at least one blood vessel located beneath the guided imaging device,” therefore this argument is moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795